UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7087



KELVIN L. GREENFIELD,

                                                 Plaintiff - Appellant,

             versus


A. L. DUDLEY, Office @ Kenansville Police
Department; CHRIS SMITH, Deputy @ Duplin
County Sheriff Department; DOUG PEARSON,
District Attorney @ Duplin County Courthouse,

                                                Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-ct-00484-BO)


Submitted:    September 22, 2006             Decided:   October 24, 2006


Before WILLIAMS, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin L. Greenfield, Appellant Pro Se. Torin L. Fury, William L.
Hill, FRAZIER, FRANKLIN, HILL & FURY, RLLP, Greensboro, North
Carolina; Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE,
PLLC, Raleigh, North Carolina; Gerald Patrick Murphy, Assistant
Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kelvin L. Greenfield seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) action.     We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

April 17, 2006.   The notice of appeal was signed and mailed on June

5, 2006. Because Greenfield failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we grant the Appellees’ motions to dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




                                  2